Citation Nr: 0631619	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  05-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUE

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1945 to January 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the RO that denied 
separate 10 percent ratings for tinnitus in each ear.


FINDING OF FACT

The current 10 percent rating for tinnitus is the maximum 
schedular rating, whether the sound is perceived in one ear 
or both ears.


CONCLUSION OF LAW

The claim for a separate schedular 10 percent rating for 
tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to separate 
10 percent ratings for each ear because his tinnitus is 
bilateral.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the version of Diagnostic Code 6260 that was in 
effect prior to June 2003 required the assignment of 
separate ratings for bilateral tinnitus.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), and stayed the adjudication of claims affected by 
the Smith decision.  The Federal Circuit reversed the 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

Based on the Federal Circuit's decision, the Secretary has 
lifted the stay of adjudication of tinnitus claims.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002 & 2006).  Because there is no legal basis for 
awarding separate ratings for tinnitus perceived in each 
ear, the veteran's appeal is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA has no duty to inform the veteran of the evidence needed 
to substantiate his claim or to assist him in the 
development of that evidence because the law, and not the 
facts, is dispositive of the claim.  Beverly v. Nicholson, 
19 Vet. App. 394 (2005); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).


ORDER

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


